Baldwin, J.
The charter of the city'- of Danbury (Special Acts, Yol. X., p. 998, § 19), gives the common council power to make ordinances for a number of specified purposes, among which are “ to preserve order and peace ”; “ to protect said city from fire and from the danger of the same ”; “ to establish fire limits; to regulate the mode of building and materials used for building,” and “ to provide, regulate and *299prescribe the duties of the city police force.” Section 80 provides for a police force of which the mayor shall be ex officio the chief, to consist of such number as the common council may from time to time deem necessary. Section 32 inquires the appointment of a “ fire police force ” of not more than thirty members, “to act in conjunction with the fire department, when on duty, and also to act as special police whenever their services may be required,” subject to such rules as the common council may prescribe. It is made the duty of the mayor, by § 11, to recommend to the common council, from time to time, “the adoption of all such measures connected with the police, security, health and general well being of said city, and the improvement of its government and finances, as he shall deem expedient.” Section 16 gives the city sheriff the same powers within the city that are possessed by sheriffs in their respective counties. A city court is created, with an extensive criminal jurisdiction and a prosecuting attorney, whose duty, by § 68, is “diligently to inquire after and make due presentment or complaint to said court of all crimes, misdemeanors, and other criminal matters, whereof said court has jurisdiction.” Special meetings of the city (§ 6) may be called as the common council may direct.
By these various provisions, the General Assembly took care that the city should be supplied with an adequate police force; a fire police, to act with the fire department and, when necessary, as a special police force; a court to try offenders against law and order; and a prosecuting attorney to bring them to justice. For all who fill any of these official positions, a suitable compensation is provided. The present action is based upon the claim that the common council can supplement these agencies provided by the legislature for the detection and punishment of crime, by securing the aid of private individuals through the offer of a reward.
The powers of the common council are specially enumerated, and the onty one of these which is relied on by the plaintiff is that of passing ordinances to protect the city from fire and from danger of fire.
*300The powers expressly granted to a municipal corporation carry with them such other powers as are necessarily implied in or incident to such grants, and it also possesses all powers which are indispensable to the attainment and maintenance of its declared objects and purposes. Municipal corporations are more strictly limited in these respects than private corporations. The test of their right by implication to exercise any particular power is the necessity of such power, not its convenience. If there is a reasonable doubt as to its existence, it does not exist. Pratt v. Borough of Litchfield, 62 Conn., 112, 118; Dailey v. New Haven, 60 id., 314, 319; New London v. Brainard, 22 id., 552; Ottawa v. Carey, 108 U. S., 110, 121; Merrill v. Monticello, 138 id., 673, 681.
The General Assembly has seen fit to grant to selectmen of towns authoritj1- to offer rewards, under certain circumstances, for the detection of criminals. General Statutes, § 1389. It has not seen fit to make such a grant to the common council of Danbury, but it has given them other powers, looking to the same end. The city is supplied with all the ordinary machinery of justice, and is taxed for the support of a court, a prosecuting attorney, a general police force, and a special fire police force, in addition to a regular fire department. To allow an ordinance of the common council, or a vote of a city meeting, to impose additional burdens upon the treasury in compensation for servieesa-endered by private individuals which are of no other kind than those required by law of salaried public officials, would be to pay twice for the same thing, and, in effect, to substitute a plan of the city for the plan of the General Assembly. State v. Fyler, 48 Conn., 145, 159; 1 Beach on Public Corporations, §650. The power of the common council to protect the city against fire or danger of fire is to be construed in connection with the other provisions of the charter on that subject; and, in view of those to which reference has been made, can authorize no ordinances for the prevention of conflagrations, which do not seek to act upon or remove the physical conditions, out of which otherwise they might naturally arise. Pratt v. Borough of Litchfield, 62 Conn., 112. The offense of the incendiary is one against the State, and if committed in Dan-*301bury, the State has provided by its general laws and the charter of the city such means as it has deemed adequate for the detection and conviction of the criminal.
It is suggested by the plaintiff that as it is the mayor’s duty to recommend .to the common council, from time to time, the adoption of all such measures, connected with the security and “general well being” of the city, as he shall deem expedient, it must be the right of that body to act upon his recommendations. This is doubtless true, but his recommendations can only properly extend to the particular subjects which the charter has placed within their jurisdiction. It might as well be claimed that the duty of the President of the United States to recommend, from time to time, to the consideration of Congress “such measures as he shall judge necessary and expedient,” empowered it to act on any measure that he might judge necessary, whether or not it came under the powers of legislation granted to it in the preceding article of the Constitution.
The resolution of the common council was beyond its powers, and the subsequent vote at the city meeting was equally ineffectual. The action of such a meeting, by § 21 of the charter, may nullify an unwise ordinance, but cannot give vitality to an unauthorized one. The city is given no original powers of a legislative character, to be exercised at city meetings, except with reference to appropriations and taxation. Such a meeting can regulate at its pleasure the amount of any appropriation, but cannot enlarge the class of purposes, established by the charter, for which appropriations may be made. Dibble v. Town of New Haven, 56 Conn., 199.
The result which we have reached makes it unnecessary to consider the objections to the plaintiff’s recovery, on account of the official positions which he occupied at the time of rendering the services in question; as well as those predicated on the form of the action taken by the common council.
The Superior Court is advised to render judgment for the defendant.
In this opinion the other judges concurred.